Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 12-15 in the reply filed on Group I is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover when folded has one or more open ends between said second, third and fourth folds allowing said separation (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: a comma is needed between “the envelope” and “said protective cover” in line 6 of the claim.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: a comma is needed between “the sheet material” and “the first and second panels” in step b) of the claim; and “substantial” in step f) should be amended to “substantially”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear what structural features perform the claimed function, e.g., the protective cover being arranged further to allow the slidable separation of the envelope from the cover”.  For examination purposes, the Office will give the claim language the appropriate weight, and interpret as intended use and/or functional claim language. 
Regarding claims 1 and 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 is rejected because “which fold” raises an antecedent basis issue.  
Claim 5 is rejected because “the cover when folded has one or more open ends between said second, third and fourth folds allowing said separation” is unclear .  Are the open ends being positively claimed?  How does the claim language structurally further define the claimed sample receiver?  The claim language appears to recite the intended use or function of the cover, as signaled by the term, e.g., when. 
Claim 6 is rejected because “when the cover is folded are in general register to allow gripping of the envelope on opposed sides of said envelope to aid said separation” is unclear.  How does the claim language structurally further define the claimed sample receiver?  The claim language appears to recite the intended use or function of the cover, as signaled by the term, e.g., when. 
Claim 7 is rejected because “said finger-size openings” raise an antecedent basis issue.  
Claim 14 is rejected because the scope of the claim is unclear.  How does the claim language further define the claimed method?  
The term “sufficient concentration” in claim 15 is a relative term which renders the claim indefinite. The rejected term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not recite any examples for the rejected term. 
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmati (US 5747351) in view of LaStella et al. (US Pub. No. 2010/0047129). 
As to claim 1, Hemmati discloses a biological sample receiver comprising: a planar substrate (e.g., specimen pad) for receiving a biological sample including a surface area (e.g., surface area of specimen pad) for accepting a biological sample; an envelope (e.g., 30 and 40 in fig. 1-2b et seq.) substantially surrounding the substrate, said envelope including an opening (e.g., port 42) for facilitating the deposit of a biological sample onto said surface area; and a protective cover (e.g., 12, 20 and 50) formed around the envelope said protective cover including a closure panel (50) moveable at least to a first position where the opening (42) of the envelope is at least partially concealed, and to a second position where the opening (42) is exposed at least sufficiently to allow said deposit (e.g., col. 5, lines 24-34); the device being characterised in that said envelope and said cover are formed from a single sheet of folded material (e.g., fig. 1 et seq.).   Alternatively, Hemmati discloses the planar substrate is the test strip, surface area is the surface area of the test strip, the envelope is 20 and 21, the envelope opening is 14 or 22, the protective cover is 30, 40 and 50, the closure panel is 50, the first and second positions are in col. 5, lines 24-34, and the single sheet is shown in fig. 1. 
Regarding claim 1, Hemmati does not specifically disclose the protective cover (12, 20 and 50; or 30, 40 and 50) being arranged further to allow the slidable separation of the envelope from the cover.  LaStella discloses in e.g., [0032], to reduce risk of cross-contamination, prevent or minimize possible leakage of developing solution and to ease separation of the three sheet panels 100', 102', 104', the test panels 100, 102, 104 are separated from each other by dividing regions 80 and 82, all of which may comprise a hydrophobic material, for example wax, glue or other suitable material. Alternatively, the test area 8' may be comprised of separate pieces of filter paper separated by a hydrophobic barrier. In still another embodiment, the samples are separated by a crimp or other physical barrier, for example, comprised of one or more of the panels 4, 6 themselves. As will be understood, the degree to which the sheet panels 100', 102', 104' and the test areas 8' are separated is dependent upon the tendency of the material used to manufacture the device to be affected by contamination. Furthermore, the device may comprise a single sheet.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to allow the envelope to be separated from the cover because it would allow for easy disposal of the specimen pad after use. 
As to claim 2, see claim 1 above. 
As to claim 3, see e.g., envelope (e.g., 30 and 40 in fig. 1-2b et seq.) or the envelope is 20 and 21 of Hemmati. 
As to claim 4, as for the folds between panels, see claim 1 above, and as for the weaknesses between panels, see LaStella. 
As to claim 5, as for the folds between panels, see claim 1 above, and as for the claim language after “when”, see 112 rejection above.
As to claims 6 and 7, see notch 44 and indentations in panels 12, 20, 30 and 40.  As for “when” claim language, see 112 rejection above. 
As to claim 8, see e.g., adhesive(s) in e.g., col. 3, line 15 et seq.
As to claim 12, see process claims in MPEP 2112.02 and claim 1 above. 
As to claim 13, see windows and ports in e.g., col. 4, line 38 et seq.
As to claim 14, see e.g., col. 4, line 38 et seq.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmati in view of LaStella, as applied to claim 1 above, and further in view of Thukamoto et al. (“Thukamoto,” US 4206844). 
See Hemmati and LaStella above. 
As to claim 15, Hemmati does not specifically teach the step of exposing the receiver to ethylene oxide gas.  Thukamoto teaches in e.g., col. 3, line 50 et seq., the package of this invention whose substrate is formed of paper has good breathability, making it possible to disinfect a packed material by gas, for example, ethylene oxide, while said material is received in the package. Further, when the subject package encloses an article made of nonrigid vinyl-chloride containing a large amount of placticizer, thermal fusion does not arise between the package and the disinfected material, thus offering convenience from the standpoint of sanitation. The subject package further has practically prominent advantage that since the emulsion layers 1b, 1c are coated on the paper substrate 1a with water used as a solvent, no harmful effect is exerted by any residual water solvent on human beings as well as on a disinfected material received in the package.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to expose the receiver to ethylene oxide gas because it would be beneficial to sterilize the receiver before use (see e.g., abstract of Thukamoto). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/17/2022